Citation Nr: 1131687	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-23 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from September 1967 to May 1969 and from April 1975 to July 1975.        

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2011, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

At the hearing, the Veteran was advised he had four days to submit any additional evidence.  See 38 C.F.R. § 20.709 (2010).  In response, the Veteran submitted additional VA medical evidence in March 2011, within the time specified, and he waived his right to have the RO initially consider this additional evidence.  Therefore, the Board accepts this evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.709, 20.800, 20.1304(c) (2010).  


FINDINGS OF FACT

1.  The Veteran has credibly and consistently stated that that he experienced incoming mortar attacks, shelling, and gunfire from the enemy in the Republic of Vietnam in 1968 and 1969; moreover, the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in the Army, without clear and convincing evidence to the contrary, and are related to the Veteran's fear of hostile military or terrorist activity, such that his lay statements confirm the occurrence of the stressors under the amended PTSD regulation.    

2.  There is also credible supporting evidence corroborating the occurrence of the Veteran's reported in-service enemy mortar attacks and gunfire stressors.
3.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has PTSD due to his in-service stressors.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With regard to the PTSD issue on appeal, review of the claims folder shows compliance with the VCAA.  In any event, the Board is granting in full the service connection for PTSD benefits sought on appeal.  Therefore, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Regulations for Service Connection for PTSD
  
Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, the veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).

As to the effective date of this amendment, the new provisions apply to applications for service connection for PTSD that: (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  Therefore, since the Veteran's claim for PTSD was appealed to the Board before July 13, 2010 but has not been decided by the Board as of July 13, 2010, the amended PTSD regulation could potentially apply in this case if its substantive criteria are also met.  

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).
Analysis - Service Connection for PTSD

The Veteran contends that he suffers from PTSD as the result of several traumatic stressors that occurred during his service in the Republic of Vietnam in 1968 and 1969.  He states that he experienced incoming enemy gunfire, mortar attacks, and artillery attacks with his unit in Bien Hoa province.  He states he also witnessed bodies stacked on a highway and can remember the horror of their sight and odor.  He alleges continuous PTSD-related symptoms since service to include guilt, depression, anxiety, nightmares, insomnia, flashbacks, anger issues, night sweats, and social avoidance.  He admits his PTSD was not diagnosed until recently.  See March 2008 claim; October 2008 Notice of Disagreement (NOD); March 2011 hearing testimony at page 6.  

There is sufficient, corroborative, evidence to verify the in-service stressors of enemy gunfire, mortar attacks, and artillery attacks with his unit in Bien Hoa province.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  Specifically, in an April 2009 report, the Joint Services Records Research Center (JSRRC) confirmed that the Veteran's unit was subject to enemy mortar, rocket, and gunfire attacks in 1969 in Vietnam.  Moreover, in April 2009 a VA Memorandum also cited the JSRRC evidence in assessing that there was credible supporting evidence the in-service stressors occurred.  The Board emphasizes that a stressor need not be corroborated in every detail.  Pentecost, 16 Vet. App. at 128.  

In any event, in the present case, the Veteran's lay testimony alone may establish the occurrence of the mortar attacks in-service stressor under the new liberalizing regulation for PTSD.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  That is, Dr. R.M., psychologist, in a January 2008 private psychological evaluation, indicated in a manner of words that the Veteran's mortar attack stressor relates his fear of hostile military or terrorist activity, the claimed stressor is adequate to support a diagnosis of PTSD, and his PTSD symptoms are related to the claimed stressor.  In addition, the Board finds that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service in the Army at that time.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  His service personnel records (SPRs) confirm he served with the U.S. Army Service Battery, 7th Battalion, 9th Artillery in Vietnam from March 1968 to May 1969.  

His SPRs and DD Form 214 document that he received medals and awards such as the Republican of Vietnam Cross of Gallantry, Vietnam Campaign Medal, Vietnam Service Medal, and the National Service Defense Medal, among others, but there is no award which establishes that he engaged in combat.  

His military occupational specialty (MOS) was a repair parts specialist.  SPRs note that he participated in the Tet Counteroffensive Campaign.  The Veteran has credibly and consistently reported experiencing incoming mortar attacks and gunfire from the enemy.  There is no clear and convincing evidence to the contrary.  Thus, the Veteran's credible lay testimony alone establishes the occurrence of the claimed in-service stressors of experiencing enemy gunfire, mortar attacks, and artillery attacks with his unit in the present case.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).  

However, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, the remaining question here is whether there is current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service stressors.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this regard, the evidence of record is mixed.  The medical evidence of record on this determinative issue of nexus includes one favorable private opinion and one unfavorable VA medical opinion.   

As to the negative opinion, the Veteran underwent a May 2009 VA psychological examination.  The VA examiner acknowledged that the Veteran was subject to traumatic stressors in Vietnam to include mortar rounds and enemy fire.  However, after testing in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), the VA examiner concluded that the Veteran did not meet the diagnostic criteria for a current Axis 1 diagnosis of PTSD.  Rather, his symptoms were indicative of an adjustment disorder with mixed anxiety and a depressed mood.  This diagnosis was attributable to a variety of post-service stressors to include uncertainty about retirement funds, financial stress, the death of close family members, and health problems.  This opinion was rendered after an interview and DSM-IV testing, as well as a thorough review of the entire claims folder, including the Veteran's service records.  Overall, this opinion was thorough and supported by an adequate explanation with reasons and bases.  Therefore, this VA opinion is entitled to significant probative value, and provides strong evidence against the claim.  

As to the positive opinion, Dr. R.M., psychologist, in a report of a January 2008 private psychological evaluation, opined that the Veteran has a diagnosis of PTSD due to his in-service stressors of experiencing artillery and mortar attacks from the enemy.  Dr. R.M. discussed the relevant PTSD criteria in detail after testing in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  Symptoms of insomnia, anxiety, and depression were also associated with the Veteran's PTSD diagnosis.  What is significant about this medical opinion is that Dr. R.M is well-informed regarding the Veteran's condition because private records document that he treated the Veteran in psychotherapy sessions as well in 2008.  This evidence is favorable to the Veteran, and is probative and persuasive.

VA treatment records dated in 2011 also reveal a diagnosis of PTSD.  The Veteran was prescribed psychiatric medication to treat PTSD.  He was referred to a phone number for a PTSD treatment program.  This evidence is consistent with the January 2008 opinion which is favorable to the Veteran.  

In evaluating the probative value of competent medical evidence, the U.S. Court of Appeals for Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Therefore, certain elements of both the positive and negative opinions in this case are probative.  In adjudicating this claim, the Board has also considered the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact-finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:
	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the appellant prevails.  Where the "fair preponderance of the evidence" is against the claim, the appellant loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is an approximate balance of the positive and negative evidence.  Private and VA psychological evaluations and opinions provide contrasting, yet well-reasoned viewpoints with adequate reasons and bases for their respective conclusions.  Both opinions have their flaws as well.  But most importantly, the Veteran's stressors were credible and were confirmed by JSRRC.  Therefore, it is verified he experienced mortar attack stressors in Vietnam, providing strong evidence in support of his PTSD claim.  The opinion rendered in 2008 which is favorable to the Veteran is supported by the record, which discloses the Veteran's established exposure to mortar attack stressors during service, and is supported by records of the Veteran's recent treatment for PTSD by VA medical personnel.  The favorable 2008 private opinion provides probative evidence in support of the claim. In light of the contrasting, yet equally probative opinions in the present case, the benefit of the doubt is resolved in the Veteran's favor.  
Depression and insomnia have also been associated with the Veteran's PTSD.  See January 2008 private psychological evaluation of Dr. R.M.  As such, service connection for PTSD with depression and insomnia is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this regard, this decision is considered a full grant of the benefits sought by the Veteran for his acquired psychiatric disorder claim to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a psychiatric disorder claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In granting service connection for PTSD with depression and insomnia, the RO should assign a single disability rating that encompasses the overlapping symptoms of these disorders.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology).  


ORDER

Service connection for PTSD with depression and insomnia is granted.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


